IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

WYNDELL BLUE,                          NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-4665

FLORIDA COMMISSION ON
OFFENDER REVIEW,

     Appellee.
___________________________/

Opinion filed October 10, 2016.

An appeal from an order of the Leon County Circuit Court.
Charles Dodson, Judge.

Wyndell Blue, pro se, Appellant.

Rana Wallace, General Counsel, and Mark Hiers, Assistant General Counsel, Florida
Commission on Offender Review, Tallahassee, for Appellee.




PER CURIAM.

      Appellant challenges a circuit court order denying his petition for writ of

mandamus as time barred under section 95.11(5)(f), Florida Statutes, and also finding
that appellant did not establish an entitlement to mandamus relief. We conclude that

the petition was timely, as it was filed within one year of the Florida Commission on

Offender Review’s December 13, 2012 action. We affirm, however, because we

conclude that the circuit court reached the correct result on the merits of the petition.

ROBERTS, C.J., MAKAR and BILBREY, JJ., CONCUR.




                                           2